Exhibit 10.30

EMPLOYMENT AGREEMENT

FREDERICK H. EARNEST

Amending and restating the Employment Agreement among the parties dated January
1, 2012.

THIS AGREEMENT is entered into to be effective as of January 1, 2016 ("Effective
Date") by and among Vista Gold Corp, a Yukon Territory Corporation, whose
address is 7961 Shaffer Parkway, Suite 5, Littleton, CO 80127 ("VGC"), Vista
Gold (US) Inc. a Delaware Corporation ("Employer" or the “Company”)  and
indirect, wholly-owned subsidiary of VGC and Frederick H. Earnest ("Employee").

1.Employment.  Employer hereby employs Employee and Employee hereby accepts
employment by Employer upon the terms and conditions hereinafter set forth.

2.Term.  The term of this Agreement (the "Term") shall begin on the Effective
Date and shall continue until terminated in accordance with the terms contained
herein.

3.Compensation.

a.



For services rendered by Employee under this Agreement during calendar year
2012, Employer shall pay Employee salary, on an annualized basis, commencing
January 1, 2012, of $325,000 (less statutory deductions) ("Base Salary").
Subsequent years' compensation for Employee shall be determined by Employer
based upon Employee's performance, but in no event shall Employee's annualized
compensation be reduced below $325,000.

b.



Employee shall be entitled to receive other compensation and fringe benefits, to
be paid by Employer, including health, dental, life, disability and accidental
death and dismemberment insurance; a 401(k) benefit plan on the same basis as
made available to other United States employees of Employer; and dues for
professional organizations of which Employee is a member.

c.



In addition to the foregoing, employee shall be entitled to five (5) weeks paid
vacation per year plus one (1) additional week per year after five (5)
continuous years of service from the date of hire, subject to the following
conditions:

i.



Employee may carry a maximum of 10 weeks of vacation from one year to the next
and will forfeit any vacation in excess of this amount accrued and not used
prior to December 31st of each year; and

ii.



Employee shall take at least one vacation period per year with a planned absence
of at least one (1) week during which his responsibilities shall be assumed by
another executive officer of the Company. 

d.



In addition to the Base Salary, Employee shall be entitled to request the Board
of Directors (the "Board") of VGC to consider payment to him of an annual bonus.
The



--------------------------------------------------------------------------------

 



amount of the bonus, if any, will be paid by the Employer and will be in the
absolute and unfettered discretion of the Board. Employee acknowledges that the
bonus is completely at the discretion of the Board and Employee shall in no
circumstances be entitled to claim any right or entitlement to a bonus
regardless of his performance or the performance of VGC or the Employer during
the Term.

4.Duties. Employee shall, from the Effective Date, assume the role of President
and Chief Executive Officer of VGC and Employer. As President and Chief
Executive Officer of VGC and Employer, Employee shall, subject to the direction
and control of the Board, devote substantially all of his time and attention and
his skills to the business of VGC, Employer and their Subsidiaries (as defined
in Section 5 hereof)  and shall perform all such acts as are necessary to
properly and efficiently carry out the duties reasonably expected of a President
and Chief Executive Officer. During the Term, Employee shall at all times act in
the best interests of VGC, Employer and their Subsidiaries and shall not,
without the prior consent in writing of the Board, except as noted below, enter
into the services of or be employed in any capacity or for any purpose
whatsoever by any firm, person or corporation and shall not be engaged as owner,
operator, financier, advisor, manager, salesman or otherwise in any business,
enterprise or undertaking other than pursuant to this Agreement.  The Board
notes and accepts that the Employee is a director of Midas Gold Corp.  Employee
may accept, with prior approval of the Board, the position of director with
other companies.

5.Board.  Employee hereby consents to act as a director of VGC and as a director
of Employer as long as he remains President and Chief Executive Officer of VGC
and Employer. If requested by the Board, Employee shall also serve without
additional remuneration as an officer of or the nominee of VGC on the board of
directors of any other companies in which either or both of VGC and Employer has
an interest (each such company being hereinafter referred to collectively as the
"Subsidiaries"), subject to appropriate authorization by the companies involved.
On termination of Employee's employment with the Employer, for any reason,
Employee shall resign as a director and officer of VGC and Employer and each
such Subsidiary in which Employee has been appointed by VGC as an officer or as
the nominee of VGC on the board of directors and Employee agrees to sign all
documents and take all steps as are necessary to effect such resignations.

6.Termination and Severance Pay.

a.



The phrase "just cause" as used in this Agreement shall include, but not be
limited to:

i.



failure to perform Employee's duties hereunder in a manner reasonably
satisfactory to the Board (it being understood that the Employee shall be
provided with not less than sixty (60) days' notice and opportunity to cure any
such failures before they are deemed "just cause");

ii.



death;

iii.



permanent disability;

iv.



breach of any fiduciary duty to VGC, or a Subsidiary Employer, or

v.



conviction in a criminal proceeding (excepting traffic violations or similar
misdemeanors).

- 2  -

--------------------------------------------------------------------------------

 



b.



The phrase "Substantial Adverse Change" as used in this Agreement means:

i.



a material adverse change in any of the duties, powers, rights, discretion,
salary or benefits of Employee as they exist at the Effective Date;

ii.



a diminution of the title of Employee as it exists at the Effective Date;

c.



Employee may terminate this Agreement upon 30 days written notice to Employer
prior to such date of termination.

d.



Subject to the provisions of Paragraph 6(e) below, Employer may terminate this
Agreement for just cause, as defined in Paragraph 6(a) above, immediately upon
written notice to Employee (except in instances pursuant to paragraph 6(a)(i) in
which the cure period applies, in which event the notice may not be given until
the end of the cure period), with the result that all compensation and benefits
to Employee under this Agreement shall cease immediately upon Employer's
issuance of that notice.

e.



In the event that a Substantial Adverse Change occurs in Employee's employment
other than for just cause or if Employee's employment under this Agreement is
terminated other than for just cause, Employee shall be entitled to:

i.



continuation of his salary (less the usual statutory and other deductions) for
twelve months after such Substantial Adverse Change or termination
("Continuation Period");

ii.



for vacation and retirement savings plan purposes, the Continuation Period will
count as regular employment; subject to the approval of VGC's Compensation
Committee and the requirements of VGC's stock option plan, for the purpose of
any stock options Employee holds, all options not yet vested shall be deemed
vested as of the date of termination of Employee's employment, and for purposes
of exercise of such options, Employee's employment shall be deemed to be
terminated at the end of the Continuation Period, unless he has elected the
Retirement Option, described in Paragraph 6(g) below, in which event Employee's
employment terminates upon the termination date;

iii.



all of Employee's benefits paid by Employer, as described in Paragraph 3(b),
will be continued during the Continuation Period, to the extent that Employer
maintains such benefits for its other employees during the Continuation Period;
provided, however, that if Employee becomes employed by another employer prior
to the expiry of the Continuation Period, Employee's benefits will be
discontinued by Employer upon Employee's eligibility for benefits with his new
employer; and

iv.



if long term disability coverage is available after termination, Employee may
elect to continue that insurance at his expense; however, Employee acknowledges
that Employer's insurer may consider that there has been a material change in
Employee's employment status that could increase the amount of the premiums for
same. If Employer is paying the premiums for Employee's disability coverage at
the time of Employee's termination,

-  3  -

--------------------------------------------------------------------------------

 



Employer shall continue to pay during the Continuation Period the amount of
premiums it was paying at the time of termination, it being understood and
agreed that any subsequent increased premium amount shall be at the sole cost of
Employee.

f.



In the event Employee's employment hereunder is terminated at any time prior to
the termination of this Agreement by his voluntary resignation or for just cause
by Employer, Employee shall not be entitled to any severance pay or other
benefits after such resignation or termination, except such as may be payable to
him pursuant to the terms of any profit sharing plan of Employer then in effect
(there being no such plan in effect as of the Effective Date).

g.



In the event of a Substantial Adverse Change as provided in Paragraph 6(e) or a
termination other than for just cause, Employee may elect the "Retirement
Option", by so advising Employer in writing within thirty (30) days after the
Substantial Adverse Change occurs. If Employee so elects, he will receive his
salary, vacation pay, company contribution to his retirement savings plan, and
the reasonable present value of Employee's other Employer-paid benefits for the
Continuation Period (less statutory holdbacks) in a lump sum retiring allowance
following termination.

h.



In the event of Employee's death after commencement but before expiry of the
Continuation Period, any unpaid salary, vacation, bonus or pension amount that
would have been payable under this Agreement during the remainder of the
Continuation Period will be paid as a lump sum to Employee's estate, and for the
purposes of all survivor benefits it will be deemed that Employee died while
employed by Employer so that Employee's designated beneficiaries or Employee's
estate receive such survivor benefits.

7.Lawsuits. Employee shall promptly notify the Board of any suit, proceeding or
other action commenced or taken against VGC, Employer or any Subsidiary, or of
any facts or circumstances of which Employee is aware which may reasonably form
the basis of any suit, proceeding or action against VGC, Employer or any
Subsidiary.

8.Board Information. Employee shall keep the Board fully informed of all matters
concerning VGC, Employer and the Subsidiaries and shall provide the Board with
status reports concerning such entities at such times, in such manner and
containing such information as the Board may request from time to time.

9.Compliance with Laws. To carry out his obligations hereunder, Employee shall
make reasonable efforts to familiarize himself with and shall cause VGC,
Employer and the Subsidiaries to comply with all relevant and applicable laws,
regulations and orders and in particular, shall conduct the business of VGC,
Employer and the Subsidiaries in a manner so as to cause VGC to comply in all
material respects with all federal, provincial, state or local environmental
laws, regulations and orders of application in each jurisdiction where VGC,
Employer and the Subsidiaries carries on business or owns assets. Employee shall
promptly notify the Board if he becomes aware that VGC, Employer or any of the
subsidiaries has violated any law.

10.Disclosure of Information. By acceptance of this Agreement, Employee
expressly acknowledges that he has received or will receive certain confidential
information pertaining

- 4  -

--------------------------------------------------------------------------------

 



to the operations and business affairs of VGC, Employer and the Subsidiaries
and, as the same may exist from time to time, such information is a valuable,
special and unique asset of the business of VGC. Employee agrees that he shall
not, during his employment under this Agreement or at any time thereafter,
disclose any such information to any person, firm, corporation, association, or
other entity for any reason or purpose whatsoever without the prior written
consent of VGC. Employee also hereby agrees that immediately upon any
termination of this Agreement, for any reason whatsoever, Employee shall return
to VGC all copies of any such information (in whatever form) then in Employee's
possession. The Employee, VGC and the Employer agree that upon a breach or
violation of any provision of Section 10, VGC and the Employer, in addition to
all other remedies which might be available to them, shall be entitled as a
matter of right to equitable relief in any court or competent jurisdiction,
including the right to obtain injunctive relief or specific performance. The
Employee, VGC and the Employer agree that the remedies at law for any such
breach or violation are not fully adequate and that the injuries to VGC and the
Employer as a result of the continuation of any breach or violation are
incapable of full calculation in monetary terms and, therefore, constitute
irreparable harm. The provisions of Section 10 shall survive termination of this
Agreement.

11.Assignment. This Agreement and rights and obligations of the parties hereto
may be assigned by VGC, or Employer and shall bind and inure to the benefits of
the assigns, successor or successors of VGC, and Employer and, insofar as
payments are to be made to Employee after his death, shall inure to the benefit
of the assigns, heirs, estate or legal representative of Employee. This
Agreement is personal to Employee and may not be assigned by Employee.

12.Entire Agreement; Modifications. This document contains the entire agreement
of the parties with respect to the subject matter hereof, and it may only be
changed, modified, supplemented or amended by an agreement in writing signed by
the party to be bound thereby.

13.Governing Law. This Agreement shall be interpreted and governed in accordance
with the laws of the State of Colorado.

14.Arbitration. Any controversy or claim arising from or related to Employee's
employment, this Agreement, or the breach thereof, will be settled by final and
binding arbitration before a panel of three arbitrators in Denver, Colorado and
judgment may be entered upon the arbitration award by any court having
jurisdiction thereof. Matters subject to this provision include, without
limitation, claims or disputes based on statute, contract, common law and tort
and will include, for example, matters pertaining to termination,
discrimination, harassment, compensation and benefits. Matters to be resolved
under this provision also include claims and disputes arising out of statutes
such as the Fair Labor Standards Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act and any other anti-discrimination statute,
ordinance or rule. Such arbitration shall be administered by the American
Arbitration Association under the then prevailing applicable rules. Within 15
days after the commencement of such arbitration, each party shall select one
person to act as arbitrator and the two selected shall select a third arbitrator
within 10 days of their appointment. If the arbitrators selected by the parties
are unable or fail to agree upon the third arbitrator, the third arbitrator
shall be selected by the American Arbitration Association. All fees and expenses
of the arbitration shall be borne by the parties equally. However, the
prevailing party shall be entitled to an award of reasonable attorneys' fees.
Notwithstanding this provision, however, either party may

-  5  -

--------------------------------------------------------------------------------

 



apply to any court having jurisdiction hereof and seek injunctive relief to
maintain the status quo until the arbitration award is rendered or the
controversy is otherwise resolved.

15.Severability. If any part of this Agreement is for any reason declared to be
illegal, invalid, unconstitutional, void or unenforceable, all other provisions
hereof not so held shall be and remain in full force and effect, and the
intention of the parties as expressed in the stricken provision(s) shall be
given effect to the extent possible.

16.Dollar References. All references to "dollars" and "$" shall mean United
States Dollars.

17.Review by Employee's Counsel. Employee acknowledges that this Agreement has
been reviewed on his behalf by a Colorado attorney. Employer agrees to reimburse
Employee for reasonable attorney's fees and expenses incurred by Employee in
such review.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
set forth below their signatures, effective as of the day and year first above
written.

Vista Gold U.S. Inc.

 

/s/ John F. Engele

Authorized Signatory

 

 

Vista Gold Corp.

 

/s/ Michael Richings

Authorized Signatory

 

 

SIGNED, SEALED AND DELIVERED

by FREDERICK H. EARNEST

in the presence of:

 

 

 

/s/ Connie Martinez

Witness

 

 

 

 

 

 

/s/ Frederick H. Earnest

Frederick H. Earnest

 

 



- 6  -

--------------------------------------------------------------------------------